Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 12/03/2021. Claims 1, 5-9, 11, and 17 have been amended. Claim 16 and 19-21 have been cancelled. Claims 1-15, 17, 18, and 22-25 are currently pending and have been examined.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, 18, 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20190114569 (“Palmer”) in view of US Patent Application Publication Number 20170004584 (“Wang”) in view of US Patent Application Publication Number 20180158114 (“Twist”).
Claim 1
As per claim 1, Palmer teachers a method for managing peer-to-peer campaign, comprising: 	determining personalized information of a supporter of the campaign and creating a personal profile based on the personalized information ([0054] “donor data can be requested by, collected by, and/or sent to the partner system” and “the partner system can store a variety of information including at 
determining campaign information for the campaign ([0036] “long-term communication plans with the people with whom the organization or individual(s) are trying to communicate (i.e., a target).” And, [0068] “fundraising organization's goals (e.g., higher donation amount per donor, larger number of donors, etc.).” And, [0075] “the template most specific to the fundraising individual or the template determined to be most relevant to the context of the communication (e.g., donation campaign.” Examiner interprets the long-term communication plan for the donation campaign, content template, and the fundraising organizations’ goals as campaign information for the campaign. Examiner notes that interpretation is consistent with paragraph [00043] of Applicant’s published specification which states “examples of campaign information include . . . campaign type . . . content . . . goals . . . participants.”);
identifying donor leads based on the personalized information of the supporter, the campaign information, and a machine learned donor prediction model ([0072] “predictive models estimate and output a lead score corresponding to a donor that indicates that a communication should be sent to that donor within a predetermined imminent amount of time . . . For example, donors celebrating or having an upcoming birthday can be categorized as having actionable communications associated therewith, meaning that e-mails or other messages should be sent to these donors in connection with their birthdays.” And, [0068] “the predictive models include a score or lead scoring for each of the donors of the fundraising organization associated with the partner system, calibrated to best achieve the fundraising organization's goals (e.g., higher donation amount per donor, larger number of donors, etc.). The predictive models can estimate lead scores that account for financial, social, behavioral and other types machine learning algorithms to improve its predictive models.” Examiner interprets the donors with a lead score indicating that a communication should be sent to those donors as the identified “donor leads.” Examiner notes that the lead score for each donor is calibrated based on personalized information (e.g., donor’s birthday or other financial, social and behavioral information about the donors) as well as campaign information (e.g., campaign goals).);
sending personalized communications to the donor leads for enlisting support to the campaign ([0100] “intelligent communication management system personalizes the message using the fundraising individual's preferred manner of referring to the donor . . . . These messages can be crafted with consideration of tone and language usage of the fundraiser, and also the specific personality, history, and details of the donor.” And, [0107] “the intelligent communication management system 101 transmits the personalized and intelligent message generated at step 256 to the fundraising individual.”);
determining donor outcomes with respect to a set of personalized communications sent to the donor leads ([0115] “tracking of communications and improvement of data can include . . .  receive more information about the result of the communication (e.g., whether the donor reached out to the fundraising individual, whether a call, meeting or the like has been scheduled, where there is new information about the individual that should be stored. And, [0106] “receiving information from previous interactions and communications, and incorporating the result of those communications to the feedback.” Examiner interprets tracking the result of the donor communications (e.g., whether the donor reached out to the fundraising individual in response to the personalized communication / donor feedback) as a “donor outcome.” Examiner notes that interpretation is consistent with paragraph [0008] of Applicant’s published specification which discloses “donor outcomes are selected from a group comprising . . . ‘responded.’”); 
 updating or reinforcing the machine learned donor prediction model based on the donor outcomes ([0106] “[e]ach reinforcement learning algorithm has an environment and the environment of this algorithm here is the feedback that system is getting from the donor and fundraiser. Also, the environment is receiving information from previous interactions and communications, and incorporating the result of those communications to the feedback.” As noted above, Examiner interprets the feedback as the donor outcomes (e.g., whether the donor responded). Examiner notes that the feedback is used to machine learning/deep learning/reinforcement learning and AI algorithms, can update its systems (e.g., rules, models, templates, etc.) such that intelligent communications later generated at step 256 can account for and/or be adapted based on these changes.”). 
Palmer does not explicitly teach but Wang teaches: 
wherein the machine learned donor prediction model utilizes a clustering algorithm to identify one or more clusters of a set of prospective donors based on the personal profile of the supporter ([0113] “a taxpayer's tax situation can be clustered with other similar taxpayers, and then it is determined how likely a particular recommendation is taken by that collection of taxpayers. For example, assume the algorithm uses zip-code, age, profession, and AGI as the parameters to cluster the taxpayers. Then, the taxpayer being analyzed may be assigned to a cluster of say 50,000 samples . . . If the recommendation engine is analyzing a tax variable for increasing the taxpayer's charitable donation, the algorithm statistically collects the distribution of charitable donations from all the other taxpayers in the cluster. Assuming the result is represented by a probability distribution function (“PDF”) “f,” and the taxpayer's donation is an amount “X,” then by checking X against f, the algorithm obtains a relative measure of the confidence score of the recommendation to modify the taxpayer's charitable donation . . . if X is located on the far left side (i.e. F(X) is close to 0), the confidence score is high because the taxpayer has a charitable donation that is on the low end of the distribution of similarly situated taxpayers. This indicates that recommending the taxpayer to increase charitable donations is more likely a good idea, and the confidence score is high.” Examiner interprets clustering similar taxpayers and determining how likely each cluster is to increase a charitable donation is clustering sets of prospective donors.). 
Therefore, it would have been obvious to modify Palmer to include wherein the machine learned donor prediction model utilizes a clustering algorithm to identify one or more clusters of a set of prospective donors based on the personal profile of the supporter as taught by Wang in order to generate a “confidence score indicating a measure of how likely the tax recommendation is to be implemented” (Wang [0010]) in order to determine for which donors “recommending the taxpayer to increase charitable 
Palmer does not explicitly teach but Twist teaches: 
each personalized communication comprising a link to a campaign platform ([0062] “customizes the communication to include an option to contribute by sending a system-generated automatic message.” And, [0076] “the option to contribute includes a donate button or any other interactive element (e.g., a link.” And, [0082] “FIGS. 5A-5B are a sequence of displays illustrating an animation effect of recipient a selecting the option to contribute, according to one or more embodiments.” And, [0083] “the charitable donation system provides, to the recipient, an option banner that includes one or more user-selectable options therein . . . for example a “Donate” option (i.e., the option to contribute).” And, [0086] “Upon detecting the selection of the “Donate” option, the charitable donation system provides, for display to the recipient, a pop-up banner from which the recipient chooses a donation amount.” And, [0041] “recipients can choose (e.g., select, touch, click, press, tap, etc.).” Examiner interprets a clickable donate button as a link to the campaign platform.). 
Palmer does not explicitly teach but Twist teaches: 
 when the link to the campaign platform is clicked by a particular donor lead of the donor leads, presenting a graphical user interface to the particular donor lead that includes a dynamic gift string, the dynamic gift string comprising a graphical user interface element that has one or more selectable elements, wherein each selectable element corresponds to a different donation amount that is dependent on the particular donor lead ([0013] “FIGS. 5A-5B” and “graphical user interface.” And, [0076] “a donate button or any other interactive element (e.g., a link.” And, [0085] “upon selection (e.g., clicking . . . by the recipient, indicate to the charitable donation system to further display the set of distinct donation quantities within a pop-up banner as shown in FIG. 5B.” And, [0086]. And, [0041] “recipients 107 can choose (e.g. . . . click.” And, [0023] “the system selects donation quantities to propose to a recipient of the communication within a certain range of quantities based on the donation history of the recipient—ideally, to propose potential quantities that the recipient would be more likely to contribute.” And, [0056]. And, [0061] “selects the set of distinct donation quantities for each recipient . . . independently such that each recipient receives a different and personally tailored set of distinct donation quantities.” And, [0024] 
Therefore, it would have been obvious to modify the combination of Palmer and Wang to include each personalized communication comprising a link to a campaign platform and when the link to the campaign platform is clicked by a particular donor lead of the donor leads, presenting a graphical user interface to the particular donor lead that includes a dynamic gift string, the dynamic gift string comprising a graphical user interface element that has one or more selectable elements, wherein each selectable element corresponds to a different donation amount that is dependent on the particular donor lead as taught by Twist in order to “use[] a machine learning model to identify those donation quantities to include within the set of donation quantities that would maximize a probability that the recipient would make a donation” (Twist [0058]) resulting in increased fundraising. 

Claim 2
As per claim 2, Palmer further teaches: 
wherein the campaign is a charitable fundraising campaign ([0055] “The fundraising organization corresponding to the system includes and/or is associated with one or more fundraising individuals that communicate with donors to obtain donations on behalf of the fundraising organization.” And, [0067] “predictive models that are used to determine recommended or optimal times and manners of communicating with donors (or prospective donors) of the fundraising organization.” And, [0050] “entities can include for-profit, not-for-profit, and/or non-profit entities; private and public corporations; organizations, institutions, universities, partnerships and others known to those of skill in the art.). 

Claim 3
As per claim 3, Palmer further teaches: 
wherein the campaign is selected from a list of charitable projects including translation projects, clean water projects, education projects, building projects, missionary projects, disaster relief projects, restoration projects, and acquisition projects ([0050] “an entity partnered or associated with the intelligent management entity . . . such entities can include for-profit, not-for-profit, and/or non-profit entities; private and public corporations; organizations, institutions, universities, partnerships and others known to those of skill in the art.” And, [0103] “the sender may personalize the draft message by using the school's formal name (e.g., the University of Mississippi).” Examiner interprets a fundraising campaign for a university as an education project.). 

Claim 4
As per claim 4, Palmer further teaches: 
wherein the campaign is a for profit project campaign projects ([0050] “an entity partnered or associated with the intelligent management entity . . . such entities can include for-profit, not-for-profit, and/or non-profit entities; private and public corporations; organizations, institutions, universities, partnerships and others known to those of skill in the art.”). 

Claim 5
As per claim 5, Palmer further teaches: 
wherein the personalized information includes
personally identifiable information (e.g., [0054] “name” and “telephone number”)
social network information ([0066] “donor details . . . associated with a particular donor from the partner system” and “social media interaction data from the third-party system.” For example, [0068] teaches “one of the donors has been identified as having recently (e.g., within a past hour, day, week, etc.) liked or commented on a pro-fundraising social media post.”) 
contacts information ([0077] “past history of interactions between those individuals.” And, [0102] “past interactions with the sender.” And, [0108] “contact information”), 
financial information ([0035] “financial information”) and 
information about current and past organizations attended and supported ([0072] “categorizations of donors that can trigger an actionable communication can include recent donors, increase the probability of donation predicted by historical giving.” For example, [0091] “Rule=If donor's donations are foundation to which donation was directed).” And, [0076] “has attended or been receptive to attending charity events (e.g., based on check-ins, searches, event acceptances.” And, [0107] “the donor has recently been attending other charity events and showing positive attitude toward donations to charitable causes.”). 

Claim 6
As per claim 6, Palmer teachers further teaches: 
wherein the campaign information includes 
campaign type ([0052] “fundraiser projects.” Examiner notes paragraph [0043] of applicant’s published specification discloses “campaign type (e.g. fundraiser, signature etc.).”), 
cause ([0050] for-profit, not-for-profit, and/or non-profit entities; private and public corporations; organizations, institutions, universities, partnerships and others known to those of skill in the art.” And, [0103] “the sender may personalize the draft message by using the school's formal name (e.g., the University of Mississippi).”), 
content ([0109] “content of the message”), 
goals ([0068] “fundraising organization's goals (e.g., higher donation amount per donor, larger number of donors, etc.).”), 
participants ([0052] “one or more of its customers (e.g., donors), fundraising individuals, fundraiser projects, fundraiser beneficiaries (e.g., fund recipients).”), and 
regulatory information ([0066] “intelligent communication management system 101 can receive donor details (e.g., age, name, contact information, etc.) associated with a particular donor from the partner system 105-1 . . . and financial data from a tax information system (e.g., IRS system). Examiner notes that paragraph [0035 of Applicant’s published specification states “regulatory data (e.g. tax ID number).” Therefore, Examiner interprets financial data from tax information system as “regulatory data” under the broadest reasonable interpretation viewed in light of applicant’s specification). 


Claim 8
As per claim 8, Palmer teaches an intelligent peer-to-peer fundraising campaign platform for providing one or more supporters of a campaign opportunity to identify and enlist other potential supporters or leads in the campaign, comprising:
one or more processors ([0058] “processors”)
a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to implement various systems, the systems ([0058] “processors and memory”) comprising:
a campaign management system that creates an electronic campaign that is supported by the one or more supporters ([0070] “the intelligent communication management system 101 can store and/or manage communication (e.g., message, e-mail message) templates corresponding to individuals, types or groups of individuals, departments, organizations, partner systems and the like. The template messages can initially be created (and later revised) based on, for example, knowledge or data of the fundraising organization and/or existing e-mails previously sent to donors.” And, [0055] “[t]he fundraising organization corresponding to the system includes and/or is associated with one or more fundraising individuals that communicate with donors to obtain donations on behalf of the fundraising organization.” And, [0075] “the template most specific to the fundraising individual or the template determined to be most relevant to the context of the communication (e.g., donation campaign.” And, [0036], [0057], [0068]);  
a data acquisition system that acquires personalized information about the one or more supporters and one or more individuals that have a relationship with the one or more supporters ([0054] “donor data can be requested by, collected by, and/or sent to the partner system” and “the partner system can store a variety of information including at least donor details and corresponding donation information. Non-exhaustive examples of donor data include: donor ID, company name, company ID, birthday, gender . . . etc.” And, [0057] “[t]he behavioral data can correspond to or be associated with individuals such as customers (e.g., donors of the fundraising organization corresponding to the fundraising organization system 101), members of an entity (e.g., fundraising individuals of the fundraising organization corresponding to the fundraising organization system 101).” And, [0072] “messages or communications can be intended to request or trigger a donation, but also to maintain or advance a fundraising individual-
a lead generation system that identifies potential supporters or leads for the campaign based on the personalized information, campaign data relating to electronic campaign, and a machine learned donor prediction model ([0072] “predictive models estimate and output a lead score corresponding to a donor that indicates that a communication should be sent to that donor within a predetermined imminent amount of time . . . For example, donors celebrating or having an upcoming birthday can be categorized as having actionable communications associated therewith, meaning that e-mails or other messages should be sent to these donors in connection with their birthdays.” And, [0068] “the predictive models include a score or lead scoring for each of the donors of the fundraising organization associated with the partner system, calibrated to best achieve the fundraising organization's goals (e.g., higher donation amount per donor, larger number of donors, etc.). The predictive models can estimate lead scores that account for financial, social, behavioral and other types of information about or impacting the donors. In this regard, the intelligent communication management system 101 employs artificial intelligence and machine learning algorithms to improve its predictive models.” Examiner interprets the donors with a lead score indicating that a communication should be sent to those donors as the identified “leads” for campaign  Examiner notes that the lead score for each donor is calibrated based on personalized information (e.g., donor’s birthday or other financial, social and behavioral information about the donors) as well as campaign information (e.g., campaign goals).);
a cognitive processes system that updates or reinforces the machine learned donor prediction model based on donor outcomes received upon sending communication to the leads by the supporters to enlist the support of the leads for the electronic campaign (0115] “tracking of communications and improvement of data can include . . .  receive more information about the result of the communication (e.g., whether the donor reached out to the fundraising individual, whether a call, meeting or the like has been scheduled, where there is new information about the individual that should be stored. And, [0106] “receiving information from previous interactions and communications, and incorporating the result of those communications to the feedback.” Examiner interprets tracking the result of the donor reinforcement learning algorithm has an environment and the environment of this algorithm here is the feedback that system is getting from the donor and fundraiser. Also, the environment is receiving information from previous interactions and communications, and incorporating the result of those communications to the feedback.” Examiner interprets the feedback as the donor outcomes (e.g., whether the donor responded). Examiner notes that the feedback is used to update and reinforce the reinforcement/machine learning algorithm. And, see [0112] “the intelligent communication management system can identify the modifications made by the fundraising individual and, using machine learning/deep learning/reinforcement learning and AI algorithms, can update its systems (e.g., rules, models, templates, etc.) such that intelligent communications later generated at step 256 can account for and/or be adapted based on these changes.”).
Palmer does not explicitly teach but Wang teaches: 
wherein the machine learned donor prediction model utilizes a clustering algorithm to identify one or more clusters of the one or more supporters and the one or more individuals that have a relationship with the one or more supporters ([0113] “a taxpayer's tax situation can be clustered with other similar taxpayers, and then it is determined how likely a particular recommendation is taken by that collection of taxpayers. For example, assume the algorithm uses zip-code, age, profession, and AGI as the parameters to cluster the taxpayers. Then, the taxpayer being analyzed may be assigned to a cluster of say 50,000 samples . . . If the recommendation engine is analyzing a tax variable for increasing the taxpayer's charitable donation, the algorithm statistically collects the distribution of charitable donations from all the other taxpayers in the cluster. Assuming the result is represented by a probability distribution function (“PDF”) “f,” and the taxpayer's donation is an amount “X,” then by checking X against f, the algorithm obtains a relative measure of the confidence score of the recommendation to modify the taxpayer's charitable donation . . . if X is located on the far left side (i.e. F(X) is close to 0), the confidence score is high because the taxpayer has a charitable donation that is on the low end of the distribution of similarly situated taxpayers. This indicates that recommending the taxpayer to increase charitable donations is more likely a good idea, and the confidence score is high.” Examiner interprets clustering similar taxpayers and determining how likely each cluster is to increase a charitable donation is clustering sets of prospective donors.). 
Therefore, it would have been obvious to modify Palmer to include wherein the machine learned donor prediction model utilizes a clustering algorithm to identify one or more clusters of a set of prospective donors based on the personal profile of the supporter as taught by Wang in order to generate a “confidence score indicating a measure of how likely the tax recommendation is to be implemented” (Wang [0010]) in order to determine for which donors “recommending the taxpayer to increase charitable donations is more likely a good idea” (Wang [0113]) resulting in increased effectiveness of donation solicitation. 
Palmer does not explicitly teach but Twist teaches: 
a content generation system configured to send personalized communications to the potential supporters or leads for enlisting support to the campaign, each personalized communication comprising a link to the campaign platform that, when the link to the campaign platform is clicked by a particular potential supporter or lead, presents a graphical user interface to the particular potential supporter or lead that includes a dynamic gift string, the dynamic gift string comprising a graphical user interface element that has one or more selectable elements, wherein each selectable element corresponds to a different donation amount that is dependent on the particular potential supporter or lead ([0013] “FIGS. 5A-5B” and “graphical user interface.” And, [0076] “a donate button or any other interactive element (e.g., a link.” And, [0085] “upon selection (e.g., clicking . . . by the recipient, indicate to the charitable donation system to further display the set of distinct donation quantities within a pop-up banner as shown in FIG. 5B.” And, [0086]. And, [0041] “recipients 107 can choose (e.g. . . . click.” And, [0023] “the system selects donation quantities to propose to a recipient of the communication within a certain range of quantities based on the donation history of the recipient—ideally, to propose potential quantities that the recipient would be more likely to contribute.” And, [0056]. And, [0061] “selects the set of distinct donation quantities for each recipient . . . independently such that each recipient receives a different and personally tailored set of distinct donation quantities.” And, [0024] “donation quantity based on, in addition to the performance 
Therefore, it would have been obvious to modify the combination of Palmer and Wang to include a content generation system configured to send personalized communications to the potential supporters or leads for enlisting support to the campaign, each personalized communication comprising a link to the campaign platform that, when the link to the campaign platform is clicked by a particular potential supporter or lead, presents a graphical user interface to the particular potential supporter or lead that includes a dynamic gift string, the dynamic gift string comprising a graphical user interface element that has one or more selectable elements, wherein each selectable element corresponds to a different donation amount that is dependent on the particular potential supporter or lead as taught by Twist in order to “use[] a machine learning model to identify those donation quantities to include within the set of donation quantities that would maximize a probability that the recipient would make a donation” (Twist [0058]) resulting in increased fundraising. 

Claim 9
As per claim 9, Palmer further teaches:
	wherein the content generation system configured to generate personalized content for a contact event between a supporter and a lead ([0035] “the system can proactively generate communications that are intelligently tailored based on, among other things, stored data (e.g., obtained data from various data sources and information derived therefrom), using AI techniques known to those of skill in the art and/or otherwise provided for herein. The proactively generated e-mails can be transmitted to the fundraising individual, together with explanatory data, to be sent to the donor in turn. The fundraising individual can, with a minimal number of clicks, edit and send the personalized e-mail.” And, [0107] “management system 101 transmits the personalized and intelligent message generated at step 256 to the fundraising individual.”).


Claim 10
As per claim 10, Palmer further teaches:
	a workflow system configured to support various workflows associated with the campaign ([0118] “a system for creating a sequence of future interactions between a sender/fundraiser and a recipient/customer (e.g., a potential donor), based on a sequence of previous interactions 410 with that specific customer . . . As shown, a workflow for generating a set of actions for the next upcoming year is provided, although this workflow can be implemented over any period of time
including initial contacts ([0118] “creating a sequence of future interaction” where [0120] teaches an example of “a phone call to the customer” which Examiner interprets as an initial contact), 
follow ups ([0118] “creating a sequence of future interaction” where [0120] teaches an example of “a letter or email to the customer” after the “phone call to a customer” which Examiner interprets as a follow up), 
donor outcomes ([0115] “tracking of communications and improvement of data can include . . .  receive more information about the result of the communication (e.g., whether the donor reached out to the fundraising individual, whether a call, meeting or the like has been scheduled, where there is new information about the individual that should be stored. And, [0106] “receiving information from previous interactions and communications, and incorporating the result of those communications to the feedback.”),  
thank you notes ([0077] “[o]ne illustrative example of a high-level template message is as follows: Thank you again for your support and I look forward to seeing you soon! Warmly, <name of fundraising individual>.” And, [0091] “include more positive/thankful language.”). 

Claim 11
As per claim 11, Palmer further teaches:
where the systems further comprise a storage system that stores one or more campaign records that store campaign data corresponding to respective electronic campaigns ([0070] “templates corresponding to individuals, types or groups of individuals, departments, organizations, partner systems and the like. The template messages can initially be created (and later revised) based on, for example, ”);
person records that store personalized information of the one or more supporters and the one or more leads ([0054] “donor data can be requested by, collected by, and/or sent to the partner system” and “the partner system can store a variety of information including at least donor details and corresponding donation information. Non-exhaustive examples of donor data include: donor ID, company name, company ID, birthday, gender . . . donation history, communication history, financial data, etc.” And, [0057] “[t]he behavioral data can correspond to or be associated with individuals such as customers (e.g., donors of the fundraising organization corresponding to the fundraising organization system 101), members of an entity (e.g., fundraising individuals of the fundraising organization corresponding to the fundraising organization system 101).” Examiner interprets the stored donor details and corresponding donation information, as well as stored behavioral data of donors and fundraising individuals, as a personal profile based on personalized information of a supporter (e.g., birthday, donation history etc.).); 
and one or more machine learned models ([0136] “using the combination tables from Slide 2 with the addition of a Boolean column named “gift_closed” one can build a machine learning model that predicts the probability of closing a gift from a sequence of interaction.”). 
Palmer teaches social graph data (e.g., [0066] “social media interaction data” [0054] “donation history”) but does not explicitly teach the following feature taught by Twist: 
a storage system that stores social graphs containing relationship data ([0137] “one or more social graphs in one or more data stores. In particular embodiments, a social graph may include multiple nodes—which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)—and multiple edges connecting the nodes.” And, [0099] “social graph can store node information 614 comprising nodes for users, nodes for concepts, nodes for transactions (e.g., donations), and nodes for items” and “social graph can store edge information 616 comprising relationships between nodes.” And, [0149] “social graph 1000 includes an 
Therefore, it would have been obvious to modify the combination of Palmer, Wang, and Twist to include a storage system that stores social graphs containing relationship data as further taught by Twist in order to “compiles a behavior model of the recipient that helps the social networking system predict the likelihood of future contributions from the recipient based on various donation amounts, types of charitable organizations” (Twist [0051]) maximizing potential donor fundraising leads. 

Claim 12
As per claim 12, Palmer further teaches:
	wherein the cognitive processes system is configured to make predictions regarding leads with respect to electronic campaigns ([0129] “The environment module is configured to assess the sequence of future interactions to determine a score, which score rates the likelihood that the sequence of future interactions, when executed, will result in a favorable response by the customer—e.g., in illustrative embodiments, a donation by a donor.” And, [0017] “a predicted likelihood that the set of future interactions will produce a favorable response (a successful interaction) from the customer.”). 

Claim 13
As per claim 13, Palmer further teaches:
	wherein the predictions are selected from a group comprising: 
a likelihood that a lead is likely to donate to the campaign ([0129] “The environment module is configured to assess the sequence of future interactions to determine a score, which score rates the likelihood that the sequence of future interactions, when executed, will result in a favorable response by the customer—e.g., in illustrative embodiments, a donation by a donor.” And, [0122] “This environment is designed to predict the probability of donation based on the information the Tables A, B and C from FIG. 4C. This probability can be converted into a reward for the RL algorithm.”).); 
a likelihood that a lead is likely to volunteer for the campaign ([0129] “The environment module is configured to assess the sequence of future interactions to determine a score, which score rates the  [0077] “intelligent communication management system 101 determines that the target donor (1) is more likely to respond to positive language, and (2) is receptive to attending charity related events.”);
a likelihood that a lead will respond to an email regarding the campaign ([0129] “The environment module is configured to assess the sequence of future interactions to determine a score, which score rates the likelihood that the sequence of future interactions, when executed, will result in a favorable response by the customer—e.g., in illustrative embodiments, a donation by a donor.” And, [0077] “intelligent communication management system 101 determines that the target donor (1) is more likely to respond to positive language, and (2) is receptive to attending charity related events, the intelligent communication management system 101 can identify (or generate) a template.”); 
Palmer does not explicitly teach but Twist teaches: 
wherein the predictions are selected from a group comprising: 
an amount a lead is likely to donate to the campaign ([0024] “the system predicts how likely each proposed donation quantity is to elicit a contribution from a given user.” And, [0056] “if the evaluation of the donation history of recipient a indicates that recipient a is most likely to donate money in the range of $1 to $15 to wildlife preservation organizations, then the social networking system selects a set of donation quantities 208 to correspond with that indication.”).
Therefore, it would have been obvious to modify the combination of Palmer, Wang, and Twist to include wherein the predictions are selected from a group comprising:  an amount a lead is likely to donate to the campaign as taught by Twist in order to “use[] a machine learning model to identify those donation quantities to include within the set of donation quantities that would maximize a probability that the recipient would make a donation” (Twist [0058]) resulting in increased fundraising. 

Claim 14
As per claim 14, Palmer further teaches:
	wherein the cognitive processes system is configured to output scores for each possible prediction ((0072] “predictive models estimate and output a lead score corresponding to a donor that 

Claim 15
As per claim 15, Palmer further teaches:
	wherein the cognitive processes system is configured to perform analytics relating to various aspects of the campaign platform ([0072] “[t]hese actionable communications can be identified by analyzing and/or running the relevant predictive models of the system.” And, [0076] “sentiment analysis algorithms can determine based on, for example, social feed data received from a social media system.” And, [0083] “the intelligent communication management system 101 can use one or more of predictive modeling and analysis.” And, [0112] “he intelligent communication management system 101 can analyze the e-mail sent to the donor, and compare it to the corresponding e-mail prepared for and sent to the fundraising individual. Based on this analysis and comparison, the intelligent communication management system 101 can identify the modifications.”).

Claim 18
As per claim 18, Palmer further teaches:
wherein the data acquisition system is configured to find and aggregate disparate pieces of information to generate a comprehensive profile for a supporter or a lead ([0068] “By considering a variety of data from disparate data sources, the predictive models can estimate lead scores that account for financial, social, behavioral and other types of information about or impacting the donors. In this regard, the intelligent communication management system 101 employs artificial intelligence and machine learning algorithms to improve its predictive models.” And, [0035] “An intelligent management communication system obtains 

Claims 22 and 24
	As per claims 22 and 24, Palmer further teaches: 
	wherein the machine learned donor prediction model is trained on training data, wherein the training data includes attributes of a training campaign, attributes of individuals that are in a training set of prospective donors of the training campaign, and outcomes associated with the individuals in the training set of prospective donors ([0068] “predictive models include a score or lead scoring for each of the donors of the fundraising organization associated with the partner syste, calibrated to best achieve the fundraising organization's goals (e.g., higher donation amount per donor, larger number of donors, etc.).” Examiner interprets the fundraising goals as attributes of the training campaign. And, [0106] “[e]ach reinforcement learning algorithm has an environment and the environment of this algorithm here is the feedback that system is getting from the donor and fundraiser. Also, the environment is receiving information from previous interactions and communications, and incorporating the result of those communications to the feedback.” And, see [0112] “a feedback loop, in which outputs (e.g., intelligent first draft message sent to the fundraising individual; message sent to the donor) are received and/or retrieved by the intelligent communication management system 101 for analysis and, based thereon, its systems can be updated . . . such updates can include . . . modifying existing data, and causing the recalibration of predictive models.” And, [0068] “two donors with exactly matching profiles can have different lead scores generated by the predictive models of the fundraising organization if, for instance, one of the donors has been identified as having recently (e.g., within a past hour, day, week, etc.) liked or commented on a pro-fundraising social media post, thereby implying that that donor may have a more favorable donation sentiment at that time based on sentiment analysis or emotion AI algorithms.” And, [0072]. And, [0104] “dynamically updated to reflect a more likely positive outcome for the sender.” And, [0130], [0133]). 

Claims 23 and 25
	As per claims 23 and 25, Palmer further teaches: 
	(i) the attributes of the training campaign include one or more of what the training campaign is directed to, a goal amount to be raised, a minimum donation amount, or a maximum donation amount ([0068] “predictive models include a score or lead scoring for each of the donors of the fundraising organization associated with the partner system 105-1, calibrated to best achieve the fundraising organization's goals (e.g., higher donation amount per donor, larger number of donors, etc.).”).
	Palmer does not explicitly teach but Twist teaches: 
(ii) the attributes of individuals in the training set of prospective donors of the training campaign include social graph data ([0058] “train a model.” And, [0137] “one or more social graphs in one or more data stores. In particular embodiments, a social graph may include multiple nodes—which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)—and multiple edges connecting the nodes.” And, [0099] “social graph can store node information 614 comprising nodes for users, nodes for concepts, nodes for transactions (e.g., donations), and nodes for items” and “social graph can store edge information 616 comprising relationships between nodes.” And, [0149] “social graph 1000 includes an edge 1006 indicating a friend relation between user nodes 1002 of user “A” and user “B.”” And, [0058] “the machine learning model may establish that recipient 107 a has a history of donating larger amounts.” And, [0021] [0102], [0156], [0158]). 
Palmer does not explicitly teach but Twist teaches:
	(iii) the outcomes associated with the individuals in the training set of prospective donors include one or more of whether or not the individuals donated or contributed, or an amount of the contributions ([0158] “social-networking system may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.” And, [0021] “system evaluates one or more donation histories associated with the sender of the communication, the one or more intended recipients, and/or the charitable organization. In some embodiments, a donation history includes a log of previous donations contributed or received by the sender, the intended recipient, and/or the charitable organization.”). 
. 


7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20190114569 (“Palmer”) in view of US Patent Application Publication Number 20170004584 (“Wang”) in view of US Patent Application Publication Number 20180158114 (“Twist”) as applied to claim 1 above and in further view of US Patent Application Publication Number 10142222 (“Zhang”).
Claim 7
	As per claim 7, Palmer further teaches: 
	wherein donor outcomes are selected from a group comprising, 
responded ([0115] “result of the communication (e.g., whether the donor reached out to the fundraising individual, whether a call, meeting or the like has been scheduled”), 
enlisted in the campaign ([0115] “tracking of communications and improvement of data can include . . .  receive more information about the result of the communication (e.g., whether the donor reached out to the fundraising individual, whether a call, meeting or the like has been scheduled.” And, [0054] “store a variety of information including at least donor details and corresponding donation information.” And, [0091] “if donor's donations are greater than $10,000 in last month, include more positive/thankful language.” And, [0101] “information input into the system (e.g., gifts given, date of gift, foundation to which donation was directed).”)
donated to the campaign ([0054] “donor data include . . . donation history.” And, [0054] “store a variety of information including at least donor details and corresponding donation information.” And, [0091] “if donor's donations are greater than $10,000 in last month, include more positive/thankful language.” And, [0101] “information input into the system (e.g., gifts given, date of gift, foundation to which donation was directed).”)
volunteered ([0076] “attended or been receptive to attending charity events (e.g., based on check-ins, searches, event acceptances, past history of interactions between those individuals), 
reached out to other leads ([0115] “the result of the communication (e.g., whether the donor reached out to the fundraising individual.”). 
Palmer does not explicitly teach but Zhang further teaches: 
wherein donor outcomes are selected from a group comprising,
ignored (Palmer [col. 6, lines 45-51] “the labels may indicate whether the feature vectors include communications that candidate providers positively received (e.g., viewed and responded to by candidate providers) or negatively received (e.g., ignored or not responded to by candidate providers)”),
responded negatively (Palmer [col. 6, lines 45-51] “the labels may indicate whether the feature vectors include communications that candidate providers positively received (e.g., viewed and responded to by candidate providers) or negatively received (e.g., ignored or not responded to by candidate providers)”). 
Therefore, it would have been obvious to modify the combination of Palmer, Wang, and Twist to include wherein donor outcomes are selected from a group comprising ignored and responded negatively as taught by Zhang so that “the model may learn that the preferred communications or communication channels depend on certain conditions, such as . . . what action or input data is requested by the communication” and because “by predicting types of communications and communication channels that are likely to be well received (or not), the machine learning model can develop a profile of preferences customized to a particular” donor (Zhang [col. 6, lines 45-52]). 

17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20190114569 (“Palmer”) in view of US Patent Application Publication Number 20170004584 (“Wang”) in view of US Patent Application Publication Number 20180158114 (“Twist”) as applied to claim 8 above, and in further view of US Patent Publication Number 9104971 (“Chamness”). 
Claim 17
	As per claim 17, Palmer teachers generating leads but does not explicitly teach the following feature taught by Chamness:
wherein the clustering algorithm is a k-means clustering algorithm. ([col. 6, lines 33-37] “processing flow of generating sales leads based on capacity forecast using predictive modeling according to one embodiment.” And, [col. 6, lines 60-67] “machine learning algorithms such as K-means clustering or principal component analysis can help determine the specific variables and their relationships that cause disqualification of sales leads. Once the underlying causes are determined, they may be employed to improve the lead generation engine, forming a continuous feedback sales process. In the above example, an improvement from a 10% to 20% opportunity conversion rate would double the efficiency of the sales organization.”). 
Therefore, it would have been obvious to modify the combination of Palmer, Wang, and Twist to include wherein the clustering algorithm is a k-means clustering algorithm as taught by Chamness in order to “adjust subsequent sales lead generations and predictive modeling . . . to improve the lead generation engine, forming a continuous feedback [donation solicitation] process” (Chamness [col. 6, lines 60-67]) resulting in an improvement in donation conversions and increased total collections.  







Response to Arguments 
Claim Objections
	Applicant’s claim amendments obviate the claim objections. Therefore the claim objections have been withdrawn. 
35 U.S.C. 101
	Applicant’s amended claims recite a machine learned donor prediction model utilizing a clustering algorithm to identify one or more clusters of a set of prospective donors based on the personal profile of the supporter; updating or reinforcing the machine learned donor prediction model based on the donor outcomes; and when the link to the campaign platform is clicked by a particular donor lead of the donor leads, presenting a graphical user interface to the particular donor lead that includes a dynamic gift string, the dynamic gift string comprising a graphical user interface element that has one or more selectable elements, wherein each selectable element corresponds to a different donation amount that is dependent on the particular donor lead. This combination of limitations integrates the abstract idea into a practical application and amounts to significantly more than the abstract idea. Therefore the 35 U.S.C. 101 rejection has been withdrawn. 

35 U.S.C. 103
Applicant's arguments, see pages 12-15 filed 12/03/2021 with respect to the rejection(s) of claims
1-15 and 17-18 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Palmer, Wang, Twist under 35 U.S.C. 103(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication Number 20210082005 (“David”) teaches a method of determining which charities and which charitable donation amounts to recommend to individual potential donors.
US Patent Application Publication Number 20130110707 (“Robins”) teaches a social network graph illustrating exemplary social connectivity of a donee, multiple fundraisers, and multiple donors within a social network.
US Patent Application Publication Number 20170169445 (“Shuken”) teaches a method for determining the propensity of candidate donors to donate to one or more charities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                               

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622